Jessica A. PolletAppellee/s




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 13, 2015

                                        No. 04-15-00106-CV

                                           Nell RAMEY,
                                             Appellant

                                                 v.

                                        Jessica A. POLLET,
                                              Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-04119
                           Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
        A filing fee of $195.00 was due from Nell Ramey when she filed this appeal, but it was
not paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME
COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON
MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court
notified Ramey of this deficiency in a letter dated February 26, 2015. The fee remains unpaid.
Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order appellant Nell Ramey, not later than March 23, 2015 to either (1)
pay the $195.00 filing fee or (2) provide written proof to this court that she is indigent or
otherwise excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See
TEX. R. APP. P. 20.1 (providing that indigent party who complies with provisions of that rule
may proceed without advance payment of costs). If appellant fails to respond satisfactorily
within the time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court